People v Green (2015 NY Slip Op 09198)





People v Green


2015 NY Slip Op 09198


Decided on December 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2015

Tom, J.P., Sweeny, Renwick, Manzanet-Daniels, JJ.


16388 1187/12

[*1] The People of the State of New York, Respondent,
vDavid Green, Jr., Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Joseph M. Nursey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered September 4, 2012, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
Since defendant's objection to the court's response to a jury note was on very different grounds from the position he takes on appeal, he did not preserve his contention that the court failed to meaningfully respond to the jury's request for clarification of the relationship between constructive possession and physical proximity, and we decline to review it in the interest of justice. As an alternative holding, we find that the court properly instructed the jury that physical proximity is one factor, among others for consideration. The court also reread the standard charges on constructive possession and the automobile presumption. Accordingly, the court responded meaningfully to the jury's question (see People v Almodovar , 62 NY2d 126, 131 [1984]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2015
CLERK